Citation Nr: 1205172	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to service-connected primary insomnia.  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for jaundice, including as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1999 to November 1999, from May 2000 to September 2000, from August 2004 to January 2005, and from July 2005 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO in Lincoln, Nebraska; a transcript of that hearing is of record.

In August 2011, the Veteran submitted additional evidence that was not reviewed by the RO.  However, she waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered.

The issues of entitlement to service connection for hepatitis C and jaundice are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The weight of the competent, persuasive evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had, PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a June 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the June 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, as well as VA medical treatment records and private treatment records, have been obtained.  Also, the Veteran was provided a VA compensation and pension PTSD examination in January 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011). The examination was adequate because it was based on a review of the relevant medical records and examination of the Veteran, including the conducting of relevant psychological testing, and provided sufficient information to decide the appeal, including a thoroughly explained diagnosis and discussion of why the Veteran did not meet the diagnostic criteria for PTSD.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).

The Veteran has given no indication that there is missing evidence with regard to PTSD.  Thus, there is no indication in the record that any additional evidence relevant to the issue herein decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained and specifically enumerated the issue herein decided.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 


Factual Background & Analysis

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2011) (noting that VA has adopted the nomenclature of the DSM-IV)). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not serve in combat, alleged stressors must be corroborated by service records or other credible supporting evidence.  C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to liberalize, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board before July 13, 2010, but not decided as of that date.  Id.  As such, the Veteran's claim is affected by the amended regulation.

The amendment indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to PTSD or any symptoms reasonably attributed thereto.  Therefore, no PTSD was noted in service.

VA outpatient treatment records dated in July 2010, August 2010, and November 2010 reflect notations of PTSD rendered by a physician's assistant.  

The Veteran underwent a VA examination in January 2011.  She reported intense fear, feeling of helplessness, and feeling of horror during military service in Iraq when a rocket attack occurred.  She reported intense fear, feeling of helplessness, and feeling of horror when she was at chow hall and watched a rocket blast off and hit right in front of the chow hall.  She stated that the blast would have been approximately one quarter mile away from her location.  

Following mental status examination, the examiner diagnosed primary insomnia and noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that the Veteran's report of incoming rounds and that the proximity of those missiles was really far away.  The examiner noted that this was not an actual threatened death or serious threat to the physical integrity of self, and that although the Veteran may have felt horror, fear or helpless, the full A criteria for a diagnosis of PTSD were not met.  Moreover, the examiner noted that the Veteran's general memories of Iraq were not traumatic, as described by the Veteran.  The examiner noted that the Veteran also did not meet the B criteria for a diagnosis of PTSD.  The examiner stated that the Veteran was able to provide a total of three of the seven symptoms of PTSD, with difficulty sleeping as a long-standing issue.  When one does not sleep, one also becomes irritable.  The examiner noted that the level of startle reaction as noted was not consistent with PTSD.  Based upon repeated inquiry and depth of inquiry about specific symptoms, much of what the Veteran reported was really within normal limits, upon digging deeper.  

In this case, the Veteran's stressor is related to her fear of hostile military or terrorist activity.  Furthermore, the Board finds that the Veteran's stressor is consistent with the places, types, and circumstances of her service.  Thus, the Board finds that the Veteran has established the occurrence of her claimed in-service stressor for the purposes of 38 C.F.R. § 3.304 (f).

However, service connection for PTSD is not warranted in this case because the probative and persuasive evidence of record does not reflect that such in-service stressful events have actually resulted in PTSD at any time since the Veteran filed her claim for service connection in June 2009.

While there are some diagnoses of PTSD of record, they lack probative value.  VA outpatient treatment records dated in July 2010, August 2010, and November 2010 reflect notations of PTSD.  While the diagnoses were rendered by a physician's assistant, they were not rendered by a psychologist or psychiatrist.  Moreover, the Board finds the most probative and persuasive evidence on the question of whether PTSD currently exists to be the opinion of the VA psychologist who examined the Veteran in January 2011.  The psychologist specifically opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, finding that the Veteran did not meet at least two of the essential criteria for a PTSD diagnosis.  

The Board finds the opinion of the VA psychologist to be the most probative and persuasive evidence on the question of whether current PTSD exists, as the psychologist was a mental health specialist, rather than physician's assistant, and therefore had more specialized expertise in diagnosing PTSD.  Also, the VA psychologist provided a more thorough, in-depth examination report than any record of treatment containing a diagnosis of PTSD, with the VA psychologist's report discussing the individual DSM-IV criteria that the Veteran met or failed to meet for a diagnosis of PTSD.  Furthermore, the VA psychologist's examination report was based on a thorough examination and interview with the Veteran, and review of relevant records.  

The Board acknowledges that the Veteran may believe that she has PTSD.  However, while the Veteran may be competent to report some of her psychiatric symptoms, she is not competent to render a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  See also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

In this case, the weight of the competent, persuasive evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had, the disability for which service connection is sought.  Therefore, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because the Board finds that there is no current disability of PTSD, there is also no basis to grant service connection for PTSD secondary to the service-connected insomnia.  

The Board is aware that in Clemons v Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim for PTSD should not be limited to a claim only for that disability but must also be considered as a claim for any psychiatric disorder.  The most probative and persuasive evidence reflects that, during the pendency of the Veteran's claim for service connection for PTSD, she has insomnia.  In this regard, service-connection is current in effect for insomnia.  Therefore, the Board finds that the issue of PTSD specifically can be addressed to the extent it is a separate and distinct disability from the Veteran's insomnia.

Under these circumstances, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

On August 15, 2011, the Veteran completed a VA Forms 21-4142, Authorization and Consent to Release Information, with regard to treatment records from Dr. Harmon.  With regard to VA's duty to assist, VA regulations provide that "VA will make reasonable efforts to obtain relevant records not in the custody of a federal department or agency, to include records from . . . private medical care providers. . . Such reasonable efforts will generally consist of an initial request and, if the records are not received, at least one follow-up request."  38 C.F.R. § 3.159(c)(1) (2011).  With regard to the records from Dr. Harmon, an initial request was made in September 2011, and a follow-up request was made in November 2011.  These records have not been received.  However, another attempt should be made to request these records.  Unfortunately, a VA Form 21-4142 expires 180 days after it is signed.  A letter should be sent to the Veteran explaining that she needs to complete and sign a new VA Form 21-4142 to allow VA to request her records from Dr. Harmon.  Additionally, any VA records dated from November 2010 to the present related to her hepatitis C or jaundice should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran has asserted that jaundice is secondary to hepatitis C.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2011); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The claim of entitlement to service connection for jaundice is depend in part on the outcome of the claim of entitlement to service connection for hepatitis C.  If service connection is ultimately granted for hepatitis C, then the possibility exists that the jaundice disability might also be service connected.  Therefore, the jaundice issue is inextricably intertwined with the issue of entitlement to service connection for hepatitis C and must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any treatment records dated from November 2010 to the present from the VA Medical Center in Lincoln, Nebraska or any affiliated outpatient clinic related to the Veteran's hepatitis C or jaundice.

2.  Send a letter to the Veteran clarifying the need for her to complete and sign an authorization form (VA Form 21-4142) to allow VA to request her records from Dr. Harmon.  The RO/AMC should explain that her previously executed release expired 180 days after it was signed.  Then, request those records.  If any requests are unsuccessful, advise the Veteran of that fact and provide her an opportunity to submit the records.

3.  If service connection is granted for hepatitis C, then schedule the Veteran for an examination to determine the etiology of her jaundice disability.  If jaundice is diagnosed, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that jaundice was caused or aggravated by the service-connected hepatitis C.  A complete rationale must be provided for any opinion offered. 

4.  If an examination is scheduled, then notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

5.  After completion of the foregoing, readjudicate the hepatitis C and jaundice claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


